Lobd, J.
In the construction of a statute, all its language is to be regarded, not only for the purpose of showing the general purpose and object, but also to ascertain if any private or special wrong is to be remedied, or injury is to be redressed. The general purpose of the St. of 1879, e. 297, is expressed in its title: “An act to provide for the recovery of damages for injuries caused by the use of intoxicating liquors.” The statute commences with a very unusual phraseology; a phraseology which the Legislature undoubtedly deemed peculiarly appropriate to the subject-matter of the statute: “ Every husband, wife, child, parent, guardian, employer, or other person, who shall be injured in person or property, or means of support, by any intoxicated *160person, or in consequence of the intoxication, habitual or otherwise, of any person, shall have a right of action.” We think this phraseology has a force, and. gives character to the purpose of the Legislature,' and the objects to be accomplished by it, beyond what would be found in the use of language as ordinarily applied in a statute, “ any person who shall be injured,” &c. We think the language itself imports that the relations of husband and wife, parent and child, guardian and ward, employer and employed, are valuable relations; that they are themselves the subject of injury; that those relations themselves may be so affected by the excessive use of intoxicating liquors as to constitute a substantial injury. That is, that drunkenness of a husband may be of substantial injury to the wife; of the wife, to the husband; of the parent, to the child; of the child, to the parent, &c.; and the subsequent provision that a married woman may sue in her own name and recover damages to her separate use, and the provision that a minor child may recover damages which shall be secured to the minor himself or to a trustee for his use, as the court may direct, tend also very strongly to show that the Legislature regarded as capable of injury the family and social relations, which drunkenness abases and destroys, and that the extent of such injury is a proper subject of judicial inquiry.
It is not necessary, however, to rely upon this construction of the statute to enable this party to maintain his action. His suit is brought for furnishing liquor which caused the intoxication of his wife. How far that intoxication was an injury to his means of support, was a question for the jury. That the relation of husband and wife may be such that in fact, as well as in law, the wife may be wholly or in part a means of support to her husband, is very clear; and whether such relationship exists, and how far the means of support are injured, are purely questions of fact, .to be determined by the jury upon proper instructions from the court, which in this case were given.
The claim that the statute is unconstitutional, because in derogation of the contract of license itself, clearly cannot be supported. The license is not a contract. The license is simply an authority to sell according to law, and subject to all the limitations, restrictions and liabilities which the law imposes.

Exceptions overruled.